Citation Nr: 1133728	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-20 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the appellant's previously denied claim of entitlement to service connection for PTSD.  The appellant submitted a notice of disagreement with this determination in June 2008, and timely perfected his appeal in June 2009.

In June 2011, the appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of this proceeding has been prepared and associated with the appellant's VA claims file.

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.

Remanded Issue

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.
FINDINGS OF FACT

1.  An unappealed rating decision dated in June 1994 denied entitlement to service connection for PTSD.

2.  The additional evidence associated with the appellant's VA claims file since the June 1994 rating action is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, as the application to reopen the claim of service connection for PTSD is favorable to the appellant, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.

Procedural History and Evidence Previously Considered

In a rating decision dated in June 1994, the RO denied entitlement to service connection for PTSD on the basis that the appellant did not have a current diagnosis of PTSD, his service records did not reflect that he had any combat experience, and he failed to provide any specific stressors.

In a letter, dated in July 1994, the RO notified the appellant of the adverse determination and of his procedural and appellate rights.  The notice included the appellant's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.

As the appellant did not indicate his disagreement within the time allotted, the rating decision by the RO in June 1994 became final by operation of law.  The claim may be reopened if new and material evidence is presented.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).

Current Claim to Reopen

In general, an unappealed rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).


An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In December 2005, the appellant submitted his original petition to reopen his previously denied claim of entitlement to service connection for PTSD.  A deferred rating decision was issued on September 20, 2006, and on September 26, 2006, a rating decision was issued, which denied the appellant's claim.  Thereafter, the appellant submitted additional evidence in support of his claim within a year of this decision.  Therefore, 38 C.F.R. § 3.156(b) is for application.  A second rating decision was issued in June 2007, continuing the denial of the appellant's claim.  The appellant submitted his notice of disagreement with this rating decision and timely perfected his appeal.

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the appellant has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for PTSD.  The RO's June 1994 rating decision denied the appellant's claim of entitlement to service connection for PTSD on the bases that he did not have a current diagnosis of PTSD, he did not participate in combat, and he failed to provide any stressor information.  At that time, the appellant's service treatment records and an April 1994 VA examination report were of record.  

Objective evidence has been added to the record since the June 1994 denial, including VA treatment records, VA examination reports, and hearing testimony.  In January 2006, a VA treatment record diagnosed the appellant with severe PTSD.  See VA Treatment Record, January 19, 2006.  Further, the appellant has stated that his current psychiatric disorder is due to the following stressors:

* The suicide of an unnamed recruit chief petty officer during the period March through June 1972;
* Being attacked by eight men armed with knives, reported as being "gruffy Portuguese merchant marines" in August 1972;
* Being required to take photographs of part of a Tomcat F-14 that crashed near his base in June 1973;
* Going aboard and taking photographs of a sinking target ship that had been hit by training missiles in November 1973; 
* Experiencing an earthquake centered on Point Mugu in February 1973; and

* While in the brig, the appellant watched as a Navy deserter was arrested and put in the cell across from him, where he died after three weeks.

During the appellant's June 2011 Travel Board hearing, the appellant also clarified that his claim had previously been misunderstood.  He stated that he had not alleged that he was a Navy SEAL during his time in service, but rather that he was friendly with several SEALs, who came to his aid in August 1972 when he was attacked by the men with knives.  

This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  As the appellant has submitted evidence establishing that he has a current diagnosis of PTSD, as well as specifically enumerated stressors, the claim of entitlement to service connection for PTSD is reopened, and must be considered in light of all the evidence, both old and new.

In light of this new evidence, the Board has determined that additional evidentiary development must be performed prior to an adjudication of the claim.  Accordingly, this issue will be addressed in the REMAND portion of the decision below.


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted, and, to that extent only, the appeal is granted.





	(CONTINUED ON NEXT PAGE)
REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim of entitlement to service connection for PTSD.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The newly submitted evidence of record triggers VA's duty to assist, as set forth in McLendon.  

The appellant has provided six specific stressors, which he believes are the cause of his current PTSD: (1) The suicide of an unnamed recruit chief petty officer during the period March 1972 to June 1972; (2) being attacked by eight men with knives in August 1972; (3) taking photographs of part of a Tomcat F-14 that crashed near his base in June 1973; (4) going aboard and taking photographs of a sinking target ship that had been hit by training missiles in November 1973; (5) experiencing an earthquake centered on Pt. Mugu in February 1973 and (6) witnessing the death of a man while in the brig.  

At the outset, the Board notes that none of the aforementioned stressors fall within the exception set forth by the new regulations for PTSD.  See 38 C.F.R. § 3.304(f) (effective July 10, 2010).  Specifically, the amended regulation states that the evidentiary standard for establishing the required in-service stressor has been relaxed in certain cases.  In particular, if a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  As the appellant did not have any foreign service, much less participate in combat, this regulatory provision does not apply to the stressors presented.

With the exception of the alleged earthquake that took place on Pt. Mugu in February 1973, the appellant has failed to provide sufficient information to verify that the remaining stressors took place.  The Board notes that the duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  With respect to the earthquake, however, the RO/AMC should take all reasonable steps to verify that this took place and that the appellant was present during that time.

If the RO/AMC is able to verify the appellant's earthquake stressor, he must be afforded a VA examination to determine whether he currently suffers from PTSD as a result of this experience.  As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board is prohibited from exercising its own independent judgment to resolve medical questions].  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and notify him of the type of information needed to assist in corroborating his service stressors, such as the date of the incident, place of the incident and the full names of individuals involved.  He should be informed that without this information, it will not be possible to assist him in corroborating his claimed service stressors.

2.  The AMC/RO should make all reasonable efforts to verify that an earthquake took place in February 1973 at Pt. Mugu, California, and if so, determine whether the appellant was present at that time.  In this regard, the Veteran's service personnel records should be obtained.

3.  If the AMC/RO is able to verify that the appellant was present during an earthquake at Pt. Mugu, California, in February 1973, schedule him for a VA PTSD examination with a VA psychiatrist or psychologist.  The VA examiner must thoroughly review the appellant's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

a)  State whether the appellant currently suffers from PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association.

b)  If the appellant has a current diagnosis of PTSD, state whether it is at least as likely as not (a 50 percent probability or greater) that this condition is the result of the appellant being stationed in Pt. Mugu, California, during the earthquake of February 1973 or is related to any other confirmed service stressor.

c)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

3.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Once the above action has been completed, the AMC should readjudicate the appellant's claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


